EXHIBIT 10.1

﻿

THE SYMBOL “[*]” DENOTES PLACES WHERE CERTAIN IDENTIFIED INFORMATION HAS BEEN
EXCLUDED FROM THE EXHIBIT BECAUSE IT IS BOTH (i) NOT MATERIAL, AND (ii) WOULD
LIKELY CAUSE COMPETITIVE HARM TO THE COMPANY IF PUBLICLY DISCLOSED

AMENDMENT 2 TO IP ASSIGNMENT

This Amendment 2 (“Amendment 2”) to the IP Assignment, Software Support, and
Development Services Agreement dated as of January 7, 2019, as amended (“IP
Assignment”) is made this 6th day of August, 2020 between Anterix Inc. (formerly
known as pdvWireless, Inc.) (“Assignor”), and TeamConnect, LLC (“Assignee”) and
is made effective as of April 1, 2020 (the “Amendment 2 Effective Date”).  The
parties wish to amend the IP Assignment in accordance with the terms and
conditions thereof and agree that the IP Assignment is hereby amended as set
forth below.  Unless defined in this Amendment, 2 defined terms shall have the
meaning set forth in the IP Assignment.

NOW, THEREFORE, the Parties, intending to be legally bound, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, hereby agree as follows:

1.



The Parties acknowledge that an assignment of trademark rights for the Assigned
Intellectual Property on Exhibit B to the IP Assignment has been filed with the
United States Patent and Trademark Office and that such assignment is effective
as of October 14, 2019 (“IP Assignment Date”).  The Parties agree that after IP
Assignment Date, Assignee shall be responsible for all costs, fees and expenses
associated with maintaining the Assigned Intellectual Property, including
without limitation, any patent annuities and/or trademark renewals and all
associated fees.  To the extent that Assignor has paid any costs, fees or
expenses related to the Assigned Intellectual Property after the IP Assignment
Date, Assignee shall reimburse Assignor for such fees, costs and expenses upon
presentation of receipts showing the amounts that were paid to maintain the
Assigned Intellectual Property on behalf of Assignee. 

2.



The Parties agree that the list of assets and equipment that is to be
transferred to Assignee pursuant to Section 4.3 of the IP Assignment shall be as
set forth on Exhibit A hereto (“Equipment”).  As of the Amendment 2 Effective
Date, Assignee shall be responsible for all repairs and maintenance of the
Equipment and any and all other costs related thereto.

3.



The IP Assignment shall be amended as follows:

a.



The following sentence shall be added to the end of Section 3.2 of the IP
Assignment:

i.



“As of April 1, 2020, Assignee will begin to provide billing and collections
services for the pdvConnect Customers for the remainder of the term of this
Agreement.”

b.



The following sentence shall be added to the end of Section 4.1 of the IP
Assignment:

i.



“Assignee hereby agrees to license the Supported Applications to Assignor and A
Beep on the same or similar terms and conditions as the Goosetown Licenses
during the term of this Agreement.”

c.



Section 5.3 of the IP Assignment is hereby amended and restated as follows:

i.



“5.3     pdvConnect Customer Services Payments.  In consideration of the
pdvConnect Customer Services, Assignee shall receive a percentage of the monthly
Billed Revenue.  As of the Effective Date, Assignor shall pay Assignee  [*]  of
the monthly Billed Revenue received from pdvConnect Customers until March 31,
2020 ("pdvConnect Payments").  PdvConnect Payments and the reports set forth in
Section 5.4 are due within thirty (30) days of the end of the calendar month in
which pdvConnect Customers are billed by Assignor.  Once a pdvConnect Customer
account is more than sixty (60) days in arrears, no pdvConnect Payment will be
due to Assignee unless such pdvConnect Customer subsequently becomes current at
which time the pdvConnect Payment obligation will apply to the Billed Revenue
during the period of arrears and thereafter.  In the event the pdvConnect
Customer defaults on the payments due, Assignor shall have the right to offset
the amount due to Assignee to recover the prior pdvConnect Payment to Assignee
that was never collected by Assignor.  In the event the pdvConnect Customer
inadvertently submits payment to the Assignee, the Assignee shall, within five
(5) business days of receipt of such payment, provide notice of such payment and
at the end of each calendar month, submit the total payments inadvertently made
to Assignee to Assignor.  As of the Amendment 2 Effective Date, Assignor shall
transfer all pdvConnect Customers to Assignee and Assignee shall provide billing
and collections services for the pdvConnect



--------------------------------------------------------------------------------

 

Customers for the remainder of the term of this Agreement.  As of the Amendment
2 Effective Date, Assignee, shall pay Assignor  [*]  of the monthly Billed
Revenue received from pdvConnect Customers for the remainder of the term of this
Agreement ("pdvConnect Customer Share Payments").  PdvConnect Customer Share
Payments and the reports set forth in Section 5.4 are due within thirty (30)
days of the end of the calendar month in which pdvConnect Customers are billed
by Assignee. Once a pdvConnect Customer account is more than sixty (60) days in
arrears, no pdvConnect Customer Share Payment will be due to Assignor unless
such pdvConnect Customer subsequently becomes current at which time the
pdvConnect Customer Share Payment obligation will apply to the Billed Revenue
during the period of arrears and thereafter.  In the event the pdvConnect
Customer defaults on the payments due, Assignee shall have the right to offset
the amount due to Assignor to recover the prior pdvConnect Customer Share
Payment to Assignor that was never collected by Assignee.  In the event the
pdvConnect Customer inadvertently submits payment to the Assignor, the Assignor
shall, within five (5) business days of receipt of such payment, provide notice
of such payment to Assignee and at the end of each calendar month, at Assignor’s
election either (i) submit the total payments inadvertently made to Assignor by
Assignee; (ii) allow Assignee to reduce the amount of the pdvConnect Customer
Share Payment by such amount; or (ii) offset such amounts against other amounts
owed by Assignor to Assignee hereunder.  Assignor will notify Assignee of its
election at least three (3) days prior to the date the Customer Share Payment is
due.”

d.



Section 5.7 of the IP Assignment is hereby amended and restated as follows:

i.



“5.7     Wireless Carrier Payments.  In consideration for Assignee providing
pdvConnect Customer Services to Wireless Carrier Billed Customers, as of the
Effective Date, Assignor shall pay Assignee a percentage share (as set forth
below) of the net recurring revenue that Assignor receives directly from the
Wireless Carriers (the “Wireless Carrier Revenue”).  Assignor shall, within
thirty (30) days of receipt of the billing report from the Wireless Carriers,
estimate the monthly Wireless Carrier Revenue for such month, and shall pay to
Assignee  [*]  of the estimated monthly Wireless Carrier Revenue (the “WC
Payment”).  When the Wireless Carrier Revenue is received from the Wireless
Carriers, Assignor shall, within thirty (30) days of receipt, apply any
adjustment from the estimated amount paid to the actual Wireless Carrier Revenue
received.  In the event of a negative adjustment, Assignor will true-up the WC
Payment to the correct amount of  [*]  of the actual received monthly Wireless
Carrier Revenue.  In the event of a positive adjustment, Assignor will submit an
invoice to Assignee for reimbursement of the overpayment amount.  The WC
Payments and subsequent adjustments will continue in effect for as long as
Assignor maintains contracts with the Wireless Carriers.  If Assignee converts a
Wireless Carrier Billed Customer to a pdvConnect Customer, such customer shall
no longer be subject to the WC Payment.  In the event that Assignor’s contracts
with the Wireless Carriers terminate or expire and Assignee enters into a
similar arrangement with one or both of the Wireless Carriers, Assignee shall
pay Assignor  [*]  of the Wireless Carrier Revenue for the remainder of the term
of this Agreement (the “WC Share Payment”).  Assignee shall, within thirty (30)
days of receipt of the billing report from the Wireless Carriers, estimate the
monthly Wireless Carrier Revenue for such month, and shall pay to
Assignor  [*]  of the estimated monthly Wireless Carrier Revenue.  When the
Wireless Carrier Revenue is received from the Wireless Carriers, Assignee shall,
within thirty (30) days of receipt, apply any adjustment from the estimated
amount paid to Assignor to the actual Wireless Carrier Revenue received by
Assignee.  In the event of a negative adjustment, Assignee will true-up the WC
Share Payment to the correct amount of  [*]  of the actual received monthly
Wireless Carrier Revenue.  In the event of a positive adjustment, Assignor will
submit an invoice to Assignee for reimbursement of the overpayment amount.”

4.



This Amendment 2 supersedes all proposals, oral or written, all negotiations,
conversations, or discussions between or among parties relating to the subject
matter of this Amendment and all past dealing or industry custom.  This
Amendment shall be integrated in and form part of the MoU and IP Assignment upon
execution.  All terms and conditions of the MoU and IP Assignment shall remain
unchanged except as modified in this Amendment; and the terms of the MoU and IP
Assignment, as modified by this Amendment, are hereby ratified and
confirmed.  Where the terms of the MoU and IP Assignment conflict with those of
this Amendment, however, the terms of this Amendment shall control. 





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, Assignee and Assignor have caused this Amendment to be
executed by their respective, duly authorized officers or representatives,
effective as of the Amendment 2 Effective Date.

﻿

ANTERIX INC. (formerly PDVWIRELESS, INC.):

By:  /s/ Timothy Gray__________      

      (Authorized Signature)

Name:  Timothy Gray

Title:  CFO

﻿

TEAMCONNECT, LLC:

By:  /s/ Joseph Gottlieb__________

      (Authorized Signature)

Name:  Joseph Gottlieb

Title:  Member





--------------------------------------------------------------------------------

 



Exhibit A

Equipment

Summary of Assets Transferred

﻿

 

 

 

 

Location

Model

Category

Serial Number

Description

San Diego

 

Computer Equipment

 

TRIPP POWERSTRIP (PN RS-1215-20)

San Diego

DL380 G8

Computer Equipment

MXQ24205RJ

HP server- kvm-01-server host virtual machines

San Diego

DL380 G8

Computer Equipment

MXQ24205TJ

HP server -server for ptsg - ptsg-50-71

San Diego

WC-C2960G-24TC-L

Computer Equipment

FOC1239W22Y

Switch for networking - switch3

San Diego

WC-C2960G-24TC-L

Computer Equipment

FOC1239Z1WY

Switch for networking - switch4

San Diego

 

Computer Equipment

 

Router Component - pstn01 - T1 Card

San Diego

USB-3000

Computer Equipment

 

DP Ambe Dongle

San Diego

USB-3000

Computer Equipment

 

DP Ambe Dongle

San Diego

PA 500

Computer Equipment

009401009446

Network Firewall-fw01 & 02

San Diego

PA 500

Computer Equipment

009401009449

 

San Diego

WS-C2960G-24TC-L

Computer Equipment

FOC1617W4ZG

Networking Switches - switch5 & 6

San Diego

 

Computer Equipment

FOC1630X51Y

 

San Diego

WS-C3560G-24TS-S

Computer Equipment

FOC1204Z0BV

Network switches - switch7 & 8

San Diego

 

Computer Equipment

FOC1141Y3J7

 

San Diego

HP SB DL320E

Computer Equipment

MX243600CU

Server pdvLab- tca-staging-01

San Diego

HP SB DL320E

Computer Equipment

MX24420035

Server pdvLab- tca-staging-02

San Diego

 

Computer Equipment

 

Server Component

San Diego

TVS-871U-RP

Computer Equipment

Q157I22085

Server - QNAP Storage Server

San Diego

 

Computer Equipment

 

Enterprise Hard Drive

San Diego

DL380p Gen8

Computer Equipment

2M24041N2B

Server - hyper-v-09

San Diego

 

Computer Equipment

 

Server component

San Diego

DL20 Gen9

Computer Equipment

MX2701006E

Computer Server - tcag-tex-02

San Diego

DL20 Gen9

Computer Equipment

MX2618002R

Computer Server - tcag-tex-01

San Diego

 

Computer Equipment

 

DP Ambe Dongles

San Diego

DL380P Gen8

Computer Equipment

2M25200XRP

Server - hyper-v-06

San Diego

DL20 Gen9

Computer Equipment

MX2701004H

Server - tcag-stg-01

San Diego

DL20 Gen9

Computer Equipment

MX2701005K

Server - tcag-stg-02

San Diego

 

Computer Equipment

 

Server Component

San Diego

 

Computer Equipment

 

Server Component

San Diego

 

Computer Equipment

 

Server Component

San Diego

 

Computer Equipment

 

Server Component

San Diego

 

Computer Equipment

 

Server Component

San Diego

DL180 Gen9

Computer Equipment

2M244317H4

Server kvm-02

San Diego

Linktrophy Mini2

Computer Equipment

See Lab listing

Latency Testing-latency01

San Diego

 

Computer Equipment

See Lab listing

Latency Testing-latency02

San Diego

 

Furniture & Fixtures

Dan Foxley Desk

Desk

San Diego

 

Furniture & Fixtures

Inv #34025: 2 Used Workbench (Tan & Dark Brown), Furniture Delivery

Used Workbench (Tan & Dark Brown)

San Diego

i7

Office Equipment

10901

Computer workstation for developer - BB005

San Diego

 

Office Equipment

10878

Computer workstation for developer-BB004

San Diego

Mac Mini

Office Equipment

C0KVN00XGCW

Computer - Developer Workstation - MAC003

San Diego

MacBook Pro

Office Equipment

C2QN500AFTC9

Laptop Apple Macbook Pro

San Diego

LG 24 INCH

Office Equipment

409NDMTJ1403

LCD MONITORS FOR Workstation BB005

San Diego

LG 24 INCH

Office Equipment

409NDXQJ1386

LCD MONITORS FOR Workstation BB005

San Diego

 

Office Equipment

 

HP 300GB 12GB SAS 10K 2.5IN SC HDD- Hard drive

San Diego

DL20 Gen9

Office Equipment

MX271200UD

HP DL20 GEN9 E3-1220V5 SFF SRV

San Diego

T450s

Office Equipment

PC-09E4ZJ

Lenovo T450s Laptop- Lenovo134



--------------------------------------------------------------------------------

 

San Diego

 

Other Equipment

 

DataCenter Network Rack Hardware

San Diego

ACER S240HL 24 DVI LED

Other Equipment

 

Computer Monitor

San Diego

 

Office Equipment

16231046100145

Computer Desktop

San Diego

 

Computer Software

 

Software- forbug tracking

Data Center

 

Site Equipment

SGH326Y52C

Virtual Hosts for TCS servers: kvm-03 | kvm-04

Data Center

 

Site Equipment

 

Virtual Hosts for TCS servers: kvm-03 | kvm-05

Data Center

 

Site Equipment

 

Increase monitoring software from 100 to 300

Data Center

 

Site Equipment

 

Video Cards

Data Center

 

Site Equipment

 

Software - Microsoft SQL Database

Data Center

 

Site Equipment

 

Network Switch

Data Center

 

Site Equipment

 

HD's VMWARE-01 and 02

Data Center

 

Site Equipment

 

Server Memory-16GB

Data Center

 

Site Equipment

 

Hard Drives-HP 600GB 6G SATA VALUE ENDURANCE

Data Center

 

Site Equipment

SGH315RXHC

Servers Hyper-v-100 & 101

Data Center

 

Site Equipment

 

Microsoft Windows Server 2016 Software

Data Center

 

Site Equipment

 

SSD Hard Drives for DATACENTER servers

Data Center

 

Site Equipment

 

Hardware RAID card to servers: hyper-v-100 and hyper-v-101

Data Center

 

Site Equipment

 

HP 600GB 12G SAS 15K 2.5 inch SC

Data Center

 

Site Equipment

 

Hard drives

Data Center

 

Site Equipment

 

Hard drives

Data Center

 

Site Equipment

 

Hard Drives for Server vmware-01

Data Center

 

Site Equipment

USE3130E4X

HP DL380P G8 Rackmount Server for ScaleMatrix Datacenter  Hyper-v-102

Data Center

 

Site Equipment

 

Hard Drives for DataCenter

pdvLab

 

Site Equipment

 

Anker USB 3.0 SuperSpeed 10Port Hub Including a BC 1.2Charging Port

﻿



--------------------------------------------------------------------------------